DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                              Y.B.L.Y., the father,
                                  Appellant,

                                        v.

               DEPARTMENT OF CHILDREN AND FAMILIES,
                             Appellee.

                                   No. 4D18-3142

                               [January 7, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm Beach
County; Gregory M. Keyser, Judge; L.T. Case No. 50-2015-DP-300700-XXXX-
MB.

   Gary L. Pickett, West Palm Beach, for appellant.

   Andrew Feigenbaum of Children’s Legal Services, West Palm Beach, for
appellee.

PER CURIAM.

   Affirmed.

TAYLOR, CONNER and KLINGENSMITH, JJ., concur.

                               *         *         *

   Not final until disposition of timely filed motion for rehearing.